DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Acton have been withdrawn.  Claims 6-13, 15, 22-30 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13, 15, 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 24 and 30 recite that “said sealing film is configured to self-rupture during use exclusively as a direct result of the pressure of the beverage applied on the sealing film and not initiated by a pre-existing cut or notch in the sealing film.”   This limitation is new matter.  Applicant’s remarks point to paragraphs 50, 55, 58 and 70 for support of the above limitation.  It is noted however, that the above paragraphs only support that the multilayer film ruptures due to a buildup of pressure, but do not provide any additional specificity as to how the rupturing occurs and do not recite “self-rupture during use exclusively as a direct result of the pressure of the beverage applied on the sealing film.”  For instance, paragraph 50 only recites, “building up pressure until the multilayer sealing film ruptures.”  Paragraph 55 recites, “feeding of liquid is usually done under pressure so that the sealing film 7 ruptures.”  Paragraph 58 recites, “sealing film 7 is configured such that it will rupture under a certain pressure.”  There is not seen to be sufficient support of the rupturing being “exclusively as a direct result of the pressure of the beverage applied on the sealing film.”  
Furthermore, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (MPEP 2173.05(i)).  In this regard, there is no disclosure in Applicant’s specification directed the limitation of, “is not initiated by a pre-existing cut or notch in the sealing film,” and therefore, it is not seen that Applicant’s originally filed disclosure supports excluding these elements.  
Claims 7-13, 15, 22-23, 25-29 are rejected based on their dependence to a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-10, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fond (US 5242702) in view of O’Brien (US 20140308406), Yoakim (US 20110041702), Eichler (US 20110315021), Meelker (US 20130064936) Fond (EP 512468) and Fond (US 5897899). 
Regarding claim 6, Fond‘702 teaches a cartridge for making a beverage comprising a top portion (see figure 5, item 20) comprising a “weakened section for allowing a needle to puncture said top portion allowing injection of a fluid into said cartridge.”  See figure 5, item 7 piercing the top portion of the capsule.
Fond’702 further teaches a hollow body portion (figure 5, see the sidewalls of the capsule), extending from the top portion, to a bottom portion (see figure 5, near item 4 
Fond’702 also teaches a filter layer positioned in the hollow body part between the beverage raw material (5) and the bottom portion (see figure 5, item 4 - “filter”)  and the bottom portion is configured to allow the beverage to pass through. 
Fond’702 also teaches a sealing film covering the bottom portion (see figure 5, item 16), with the filter layer between the top portion and the sealing film and also teaches an external surface of the sealing film is an exposed outer layer of the cartridge.
Regarding the material of the top, bottom and hollow body, Fond’702 teaches that the cartridge can be made of plastic (see column 2, lines 48-49 - “It is preferably made of aluminum or plastic”).  
Claim 6 differs in specifically reciting, “said top portion, said hollow body portion part, and said bottom portion are made from a polypropylene composition comprising from 60 to 90 wt.% of polypropylene, from 10 to 40 wt.% of talc, and from 0 to 5 wt.% of optional additives, wherein the wt.% is based on the weight of the composition and the total of the polypropylene, the talc and the optional additives is 100 wt.%.”
It is noted however, that O’Brien teaches manufacturing a cartridge for making a beverage (see at least the abstract - “containers are particularly suitable for use in preparing beverages using automatic machines”) comprising forming the cartridge from a polypropylene composition comprising polypropylene at 85% and talc at 15% (see the table below paragraph 39).  O’Brien further discloses 25wt% talc and about 0.5wt% nucleating agents, with the remainder thus being the polyolefin such as polypropylene 
Regarding the limitation of “a top portion comprising a weakened section” Fond clearly teaches teaches that the top portion of the capsule can be injected by piercing.  The claim does not limit compared to what is a section of a top portion “weakened” and therefore Fond’702’s top portion can be construed as comprising a weakened section since there is a section of the top portion that allows for a needle to puncture there-through.
If it could have been construed that Fond’702 did not teach a  “weakened section,” then it is further noted that Yoakim further teaches a section of reduced thickness for puncturing a similar portion of a similar beverage capsule (see figure 1, item 8 and paragraph 49).  Therefore, to modify the combination and to provide a similar weakened section in a similar position would have been obvious to one having ordinary skill in the art for facilitating penetration. 
Regarding the limitation of “wherein said filter layer is made from polypropylene non-woven material” it is noted that the above combination is silent in this regard.
However, it is noted that Eichler teaches non-woven materials that can be polypropylene for the filtering material (see paragraph 166).  
Since Fond’702 already suggests filters within the cartridge, to thus use a non-woven polypropylene would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known materials for filters recognized for performing the similar function already desired by Fond’702.
If it could have been construed that Fond’702’s filter layer was not “between the beverage raw material and said bottom portion” it is noted that Fond’702’s figure 1 embodiment shows the filter 4 spaced from the plastic deformable bottom face of the cartridge and thus, between the beverage and the bottom portion.  Additionally, Meelker further teaches filters positioned within the interior of the cartridge while still having a rupturable external seal (see paragraph 30).  Therefore, to modify Fond’702’s figure 5 embodiment so as to position the filter more internal to the capsule and therefore between the beverage ingredient and the bottom portion would have been an obvious rearrangement of parts while still achieving the similar function of filtering the beverage exiting the cartridge and retaining the beverage material ingredients, such as the ground coffee, therein.
Regarding the sealing film being a multilayer sealing film comprising a polyolefin layer and not containing a metal, Fond’702 teaches that the lower face can be sealed by a film (16)(see figure 5).  Fond’702 teaches that the figure 5 embodiment uses the same elements as the Figure 2 embodiment (see column 6, lines 48-60).  Fond’702 also teaches that the lower face 16 (which in the figure 5 embodiment is a sealing film) undergoes a plastic deformation and tears under the effect of the pressure of the extraction fluid and upon reaching its yield stress (see column 2, lines 21-24; column 5, lines 23-25).  By teaching that the lower face undergoes plastic deformation, it would 
Nonetheless, claim 6 differs in specifically reciting, the sealing film being a multilayer thermoplastic film not containing a metal and comprising a polyolefin layer.  
However, Fond‘468 teaches a covering film that is an oxygen barrier covering film (see at least, paragraph 6 of the machine translation), where the covering film can tear as a direct result of the pressure of the beverage applied on the sealing film (see paragraph 6 of the machine translation- “torn under the sole effect of the pressure of the extraction fluid…”).  Fond‘468 further teaches that the covering film can be a plastic/plastic multilayer (see paragraph 6 of the machine translation - “pure or multi-layered plastic”) and where the multilayers can comprise a polyolefin such as polyethylene or polypropylene at 20 microns with EVOH or PVDC at 5-30 microns (see paragraph 12 - “EVOH or PVDC with a thickness of 5-30 µm and plastic (PP , PE, PA) from 20 to 100 µm”).  This is further evidenced by Fond‘899 who teaches a multilayer tear face that can comprise plastic layers without metal (column 5, lines 49-59), including a combination of polyethylene with aluminum or EVOH or PVDC and plastic such as polypropylene, polyethylene or polyamide (see column 6, lines 10-23).
To modify Fond’702 who is not seen to be limiting regarding the particulars of the sealing film and to use a multilayer thermoplastic film comprising a tearable plastic material together with a polyolefin layer as taught by Fond‘468 and as evidenced by Fond ‘899 would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional pressure rupturable sealing films 
Regarding the new limitation of, “wherein said sealing film is configured to self-rupture during use exclusively as a direct result of the pressure of the beverage applied on the sealing film and is not initiated by a pre-existing cut or notch in the sealing film” Fond‘702’s film is seen to be self-rupturable due to the direct result of pressure of the beverage applied on the sealing film. Fond’702 also does not teach any notches in the film but rather relies on plastic deformation for rupturing the film.  It is also noted that the claim is directed to the product and not a method of using the product, such that Fond’702’s film is also seen to be capable of self-rupturing exclusively as a direct result of the pressure of the beverage applied on the sealing film.  In any case, it is further noted that Fond’468 further teaches sealing films that are oxygen permeable and also rupture solely due to the pressure generated within the cartridge (see paragraph 6) and which film does not have any pre-existing cuts or notches.   As the claim is directed to the cartridge, it is noted that the above limitation is seen to be an intended use of the cartridge that the combination would have been capable of performing.  
To thus modify Fond’702 and to use a multilayer thermoplastic film comprising a tearable plastic material together with a polyolefin layer as taught by Fond‘468 and as evidenced by Fond ‘899 would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional pressure rupturable sealing films used for beverage cartridges but which can also provide protection to the contents from oxygen.
Further regarding the particulars of the barrier layer of the sealing film, it is noted that in view of Fond’468 and Fond ‘899 the combination teaches an ethylene vinyl alcohol or polyvinylidene chloride (EVOH or PVDC) barrier layer of 5 micron thickness, as already discussed above (see Fond’468 at paragraph 12; Fond’899 at column 6, lines 10-23).
Regarding claim 7, in view of O’Brien the combination teaches that the polypropylene can be a homopolymer (see paragraph 38 - “homopolymer polypropylene (PP A)”).
Claim 8 specifically recites that the multilayer thermoplastic film has a thickness of from 20-200 microns. 
It is noted however, that it would have been within the routine skill of one having ordinary skill in the art to use a particular thickness between 20-200 microns for the purpose of achieving the requisite strength, rigidity to the film.
Nonetheless, Fond’468 teaches a rupturable cover having a barrier layer of 5-30 microns and a plastic layer of 20-100 microns (see paragraph 12), and thus suggesting a total thickness of 25 microns or 130 microns, for instance, which falls within the claimed range. 
Regarding claim 9 in view of Fond’468 and Fond’899 the combination teaches the barrier layer comprises one of ethylene vinyl alcohol copolymer or the polyvinyl alcohol, as already discussed above with respect to claim 6.
Regarding claim 10 in view of Fond’468 and Fond’899 the combination teaches the barrier layer having a thickness of 2 to 10 microns, such as 5 microns, as discussed above with respect to claim 6 and 8.
Regarding claim 13, Meelker teaches the lid and bottom may be provided with a filter to contain the non-liquids in the inner space (see paragraph 30).  This is seen to teach a filter between the beverage material and the top portion as well as a filter between the beverage material and the bottom portion.  It is noted that Yoakim also suggest an upper filtering element between the top portion of the capsule and the beverage ingredient (see figure 7, item 85) as well as lower filtering element (figure 9) for retaining the contents therein (see paragraph 12, 54, 55).  Modification of Fond’702 to provide an upper filter between the top portion of the capsule and the beverage ingredient would have been obvious to one having ordinary skill in the art, for the purpose of further containing the beverage ingredients so that the ingredients do not exit the capsule via the entrance openings.
Regarding claim 15, the combination applied to claim 6 teaches a kit of parts comprising a hollow body portion for containing a beverage raw material, said body portion extending from a top portion comprising a weakened section for allowing a needle to puncture said top portion at said weakened section allowing injection of a fluid into said cartridge and a bottom portion configured for connecting with the hollow body portion opposite the top portion, the bottom portion configured to allow beverage to pass through. 
The combination as applied to claim 6 further teaches the claimed polypropylene filter layer between the beverage raw material and the bottom portion of the cartridge and a multilayer sealing film configured to cover the bottom portion and a hollow body comprising the claimed polypropylene, talk and optional additives.
It is further noted that Meelker teaches that the lid and bottom can be separate from the circumferential wall and then secured by welding (see paragraph 33).  As such, Meelker is also seen to teach a kit of parts for manufacture of a beverage cartridge comprising a hollow body portion that extends from a top portion and a bottom portion configured for connecting with the hollow body portion opposite the top.  Meelker is also thus seen to teach embodiments where the hollow body portion extends from a bottom portion configured to allow a beverage to past through (see paragraph 33) and a separate top portion that connects to the hollow body portion.  In view of Yoakim as discussed above with respect to claim 6, the combination teaches the weakened top portion for allowing needle puncture.  Therefore to make the hollow portion as part of a top or bottom portion with a sealing film covering the bottom portion would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on making the same elements separate or unitary. 
Regarding claim 23, it is seen that the combination suggests a cartridge that is made from one or more thermoplastic compositions.  That is, the combination teaches a polypropylene non-woven material as a filter material; and further teaches a sealing film of a polyolefin together with a plastic barrier film.  Additionally, the combination teaches cartridges where the top, body and bottom portions can be made from a polypropylene, talc, additive, thermoplastic composition.

Claims 11, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above which relies on Fond (US 5242702)  as the primary reference, and in further view of Muscato (US 20130270143), Gahleitner (WO 2010034515), Torres-Giner (WO2015100211), Carvalho (WO2014091309) and either of Gerbaulet (WO2015059022) or Kilber (US 20100288131). 
Claim 11 differs from the combination applied to claim 6 in specifically reciting the cartridge having an oxygen transmission rate of at most 45 cc-mm/m2/day.
Regarding claim 11, the combination teaches polymer composition that meets the compositional requirements as recited in claim 6.  Therefore, absent a sufficient showing to the contrary, the composition as taught would have met the properties of the composition as claimed because the claimed composition only requires polypropylene, talc and optional additives, which have been taught by the prior art.  
If it could have been construed that this was not the case, then Muscato also evidences that talc filled polypropylene is a known oxygen barrier (see paragraph 25) and Muscato also evidences oxygen transmission rates that falls within the claimed range (see paragraph 26 - 0.005cc/100in2/day equals about 7.75cc/m2/day).  Gahleitner ‘515 further evidences an increase in oxygen barrier properties of a polyolefin composition when adding fillers such as talc at 1-40wt% (see page 3, first, third and fourth paragraph).  
Additionally, Torres-Giner further teaches combinations of polypropylene at 80wt% and talc at 20wt% (see paragraph 106, 108) which can have an oxygen transmission rate of about 59cc-mm/m2/day (see Table 1).  That is, table 1 teaches an OTR of 60970 +/- 1820 and therefore encompasses 59150 cc-microns/m2/day. Converting to millimeters results in 59.150cc-mm/m2/day.  While this is not “at most 45 cc-mm/m2-day, it is noted that Torres-Giner teaches on Graph 2 on page 24, less than 70 cc/m2/day (see paragraph 25), as desirable for similar types of containers, thus encompassing the claimed range.  Thus the art teaches the desirability of low oxygen transmission for beverage cartridges and the art further teaches low oxygen transmission using talc with polypropylene and O’Brien’s disclosure is not seen to be limiting regarding the particular composition.  
To thus modify the combination, which desires oxygen barrier properties and to experiment with amounts of talc and polypropylene would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite barrier against the effects of oxidation on the product.   
Claim 24 includes the limitations of claim 6 together with the limitations of claim 11 and is thus rejected for the reasons discussed above with respect to claim 11.
Regarding claims 25-26, the combination applied to claim 11 teaches oxygen gas transmission rates such as 7.75cc/m2/day (Muscato) and 0.2cc/m2/day (Gerbaulet ‘022).  Therefore, the combination is seen to suggest using polypropylene and talc compositions with optional additives for the purpose of minimizing the ingress of oxygen 
Regarding claim 27, the combination as applied to claim 6 teaches the sealing film not containing a metal.
Regarding claim 28, it is noted that in view of Fond’468 and Fond899, the combination teaches a 5 micron thick barrier layer, as discussed above with respect to claims 6, 9 and 10.  
Regarding claim 29, it is seen that the combination suggests a cartridge that is made from one or more thermoplastic compositions.  That is, the combination teaches a polypropylene non-woven material as a filter material; and further teaches a sealing film of a polyolefin together with a plastic barrier film.  Additionally, the combination teaches cartridges where the top, body and bottom portions can be made from a polypropylene, talc, additive, thermoplastic composition.


Claims 12, 22 and 30 are rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claims 6 above, which rely on Fond (US 5242702) as the primary reference, and in further view of Gahleitner (WO 2010034515), Fourty (US 6348536), “eFunda” and Spartech.
Regarding claim 12, the claim differs in specifically reciting that the polypropylene composition has the following properties: “melt flow rate of from 15 to 60 g/10min determined in accordance with ISO 1133 (2.16 kg, 230°C); flexural modulus of from and izod notched impact strength of from 2 - 7 kJ/m2 determined in accordance with ISO 180/1A).
However, Gahleitner ‘515 teaches melt flow rates of 2-20g/10min for polypropylene (see page 3, 4th paragraph from bottom) where the melt flow rate can be useful when melt mixing with other components and shaping the capsule/food container (see at least, page 6, “any suitable melt mixing process”; page 8, 4th paragraph).  “efunda” further evidences polypropylene with 10-40% talc can have a melt flow rate of 30g/10min, Therefore, one having ordinary skill in the art would have been led to modify the polypropylene composition to have a melt flow rate of 20g/10min or 30g/10min, for example, for the purpose of achieving the requisite melting for shaping the cartridge, such as by injection molding.  
Regarding the flexural modulus, Fourty further teaches polypropylene/talc compositions comprising 75wt% polypropylene and 25wt% talc having a flexural modulus of 2200-2560 (see tables 3 and 4), which allows for a reduction in the weight of the part for a given rigidity (column 10, lines 34-38) which is advantageous in packaging due to reduction in costs (see column 1, lines 37-44).  Therefore, one having ordinary skill in the art would have been led to modify the polypropylene composition to have a flexural modulus of 2560 for example, for the purpose of reducing the weight of the part for a given rigidity to therefore reduce costs for packaging.   
It is further noted that “efunda” further evidences polypropylene with 10-40% talc can have a melt flow of 30g/10min, as well as a flexural modulus of 2760.  Spartech teaches polypropylene/talc compositions having a flexural modulus of 2050-3300 and an izod impact strength of 2.75-3.5kg/m2 (see the 3rd page of the document, “Talc filled th page of the document).  Spartech also teaches that the materials can be used in food applications (see “FDA certifiable” at the top of the above mentioned table).   Spartech even teaches on the 22nd page of the document, what appears to be capsules or cartridges.  Spartech teaches that these are advantageous because of their stiffness and heat deflection performance.  
Since Fond’702 is directed to cartridges which would also be exposed to heat and would have undergone some pressure upon use, one having ordinary skill in the art would have been led to modify the polypropylene composition to have a melt flow rate of 30g/10min, flexural modulus of 2050-3300 and an izod impact strength of 2.75-3.5 kJ/m2 for example, for the purpose of reducing the weight of the part for a given rigidity to therefore reduce costs for packaging, providing the requisite impact strength and melt flow characteristics for molding the cartridge.  
Regarding claim 30, the combination as applied to claim 12 teaches the structure of the cartridge, with a polypropylene composition comprising 60-90wt% polypropylene having a melt flow rate of 15-60g/10min, 10-40% talc, 0-5wt% optional additives, having a filter layer made of non-woven polypropylene, with a rupturable exposed outer layer of sealing film; said sealing film having a multilayer non-metal structure comprising a polyolefin layer together with an ethylene vinyl alcohol barrier layer, with the barrier layer having a thickness of within the range of 2-20 microns, as already discussed above with respect to claims 8 and 10.   
Further regarding the lamellarity index of the talc being more than 2.9, Fourty further teaches in table 1 that the talc has a lamellarity index that is greater than 2.90, where the lamellarity index (see also column 3, lines 38-40) for providing the requisite 
Claim 22 is rejected herein for the reasons already presented above with respect to claims 6, 9 and 28.  

Response to Arguments
Applicant’s remarks filed January 4, 2021 have been considered.  These arguments are seen to be moot in view of the amendment to the claims which has necessitated a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792